In a proceeding under the Village Law (§ 2 et seq.) for the incorporation as a village of certain territory in Nassau County known as Atlantic Beach, eight objecting property owners appeal, pursuant to section 18 of the Village Law, from a decision of the County Court, Nassau County, dated February 10, 1961, which sustained a referendum held January 5, 1961, approving the proposition for the territory’s incorporation as a village. The statute (Village Law, § 18) authorizes an appeal to this court from the decision. Decision affirmed, without costs. No opinion. Beldoek, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.